Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA19103-7018 Telephone215.564.8000 Fax215.564.8120 www.stradley.com Jamie M. Gershkow (215) 564-8543 jgershkow@stradley.com 1933 Act Rule 485(a) 1933 Act File No. 033-91770 Act File No. 811-09038 February 27, 2015 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission Judiciary Plaza treet, N.E. Washington, D.C. 20549-0505 Re: The Olstein Funds (the “Registrant”) File Nos. 33-91770 and 811-09038 Ladies and Gentlemen: On behalf of the Registrant, and pursuant to Rule 485(a) under the Securities Act of 1933, as amended (the “1933 Act”), please find transmitted herewith for filing via the EDGAR system Post-Effective Amendment Nos. 36/37 (the “Amendment”) to Registrant’s Registration Statement on Form N-1A (the “Registration Statement”).The Registrant is filing this Amendment for the purpose of registering a new class of shares, the Advisor Class shares of the Olstein Strategic Opportunities Fund, with the Registrant’s Registration Statement. Prior to the effective date of the Amendment, the Registrant intends to file a subsequent post-effective amendment pursuant to Rule 485(b) under the 1933 Act for the purposes of:(i) responding to any comments conveyed by the staff of the U.S. Securities and Exchange Commission on the Amendment; and (ii) updating financial and certain other information contained in the prospectuses and the statement of additional information. If you have any questions or comments regarding this filing, please call me at (215) 564-8543 or Michael P. O’Hare at (215) 564-8198 with any questions. Sincerely, /s/ Jamie M. Gershkow Jamie M. Gershkow, Esq. Philadelphia, PAl Malvern, PA l New York, NY l Harrisburg, PA l Wilmington, DE l lCherry Hill, NJ l Washington, DC A Pennsylvania Limited Liability Partnership
